In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00114-CR
     ___________________________

     LAURA MCCREARY, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 5
          Denton County, Texas
    Trial Court No. CR-2019-02989-E


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
         Opinion by Justice Birdwell
                                      OPINION

      Appellant Laura McCreary appeals her conviction for false report to a peace

officer, challenging the sufficiency of the evidence. We affirm.

                                    I. Background

      In October 2018, Appellant and Joseph McCreary were going through a

divorce; court orders regarding Joseph’s visitation rights with their son were in place.

On October 10, 2018, Joseph—per the visitation orders—drove to the home where

Appellant and their son resided, and he parked at the end of the driveway. While

Joseph sat in his vehicle, Appellant approached, opened the locked door via the

keypad, and attempted to push Joseph aside. Joseph tried to push Appellant out. He

called 911. While Joseph spoke to the 911 dispatcher, Appellant yelled statements that

contradicted Joseph’s version of the disturbance. 1

      Responding police, including Officer Samuel Brandt, made contact with Joseph

and questioned him about the disturbance. Joseph gave Officer Brandt a GoPro

camera that had recorded the interaction between Appellant and Joseph inside the

vehicle. After viewing the GoPro video, Officer Brandt spoke with Appellant and

obtained a written statement.

      Joseph’s statements to police were consistent with the events recorded in the

video, while Appellant’s statements on the video were inconsistent with what was

actually occurring. Appellant’s subsequent verbal and written statements to police

      1
       The 911 call recording was not admitted into evidence at Appellant’s trial.

                                           2
were also inconsistent with the events shown on the video. Ultimately, because of the

video, police were able to determine no family-violence assault had occurred.

      After additional investigation, police issued a warrant for Appellant’s arrest for

the offense of false report to a peace officer. See Tex. Penal Code Ann. § 37.08. The

case went to trial in August 2021, and a jury found Appellant guilty.

                              II. Sufficiency Challenge

      Appellant challenges the sufficiency of the evidence to support her conviction.

A. Standard of Review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). This standard gives full play to the factfinder’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622. The factfinder alone judges the evidence’s weight

and credibility. See Tex. Code Crim. Proc. Ann. art. 38.04. Instead of re-evaluating the

evidence’s weight and credibility and substituting our judgment for the factfinder’s, we

determine whether the necessary inferences are reasonable based on the evidence’s

cumulative force when viewed in the light most favorable to the verdict. Murray v.



                                           3
State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State, 514 S.W.3d 227,

232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency review must not

engage in a ‘divide and conquer’ strategy but must consider the cumulative force of all

the evidence.”). We must presume the factfinder resolved any conflicting inferences in

favor of the verdict, and we must defer to that resolution. Murray, 457 S.W.3d at 448–

49.

       To determine whether the State has met its burden to prove a defendant’s guilt

beyond a reasonable doubt, we compare the crime’s elements as defined by the

hypothetically correct jury charge to the evidence adduced at trial. See Hammack v.

State, 622 S.W.3d 910, 914 (Tex. Crim. App. 2021); see also Febus v. State, 542 S.W.3d

568, 572 (Tex. Crim. App. 2018) (“The essential elements of an offense are

determined by state law.”). Such a charge is one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Hammack, 622 S.W.3d at 914. The law as

authorized by the indictment means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

Curlee v. State, 620 S.W.3d 767, 778 (Tex. Crim. App. 2021); see Rabb v. State, 434

S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the State pleads a specific element of

a penal offense that has statutory alternatives for that element, the sufficiency of the



                                             4
evidence will be measured by the element that was actually pleaded, and not any

alternative statutory elements.”).

B. False Statement to a Peace Officer

      1. Elements of False Statement to a Peace Officer

      Under Section 37.08 of the Texas Penal Code, “[a] person commits an offense

if, with intent to deceive, he knowingly makes a false statement that is material to a

criminal investigation and makes the statement to . . . a peace officer.” Tex. Penal

Code Ann. § 37.08. Here, the State specifically alleged Appellant “intentionally and

knowingly with the intent to deceive, ma[d]e a false statement, namely: that Joseph

McCreary restrained or assaulted her, to a peace officer, Samuel Brandt, conducting a

criminal investigation, and the said statement was material to the investigation.”

      Appellant contests the sufficiency of the evidence to prove only the materiality

element of the offense.

      2. “Material”

      Before we turn to our analysis, we must first determine when a false statement

may be “material.” Section 37.08 of the Texas Penal Code does not define “material”

or otherwise explain the phrase “material to a criminal investigation.” Id.

      Unless an undefined statutory term has acquired a technical meaning, we

construe it according to the rules of common usage. See Tex. Gov’t Code Ann.

§ 311.011; Watkins v. State, 619 S.W.3d 265, 272 (Tex. Crim. App. 2021); Kirsch v. State,

357 S.W.3d 645, 650 (Tex. Crim. App. 2012). Indeed, “[w]ords not specifically defined

                                            5
by the Legislature are to be understood as ordinary usage allows, and jurors may thus

freely read statutory language to have any meaning which is acceptable in common

parlance.” Green v. State, 476 S.W.3d 440, 447 (Tex. Crim. App. 2015) (quoting Vernon

v. State, 841 S.W.2d 407, 409 (Tex. Crim. App. 1992)). “Accordingly, when

determining the sufficiency of evidence to support a jury verdict, reviewing courts

must not employ definitions of relevant statutory words which are different or more

restrictive than the jurors themselves were legally entitled to use.” Vernon, 841 S.W.2d

at 409.

      Webster defines “material” as “being of real importance or great consequence,”

“essential,” or “relevant, pertinent.” Material, Webster’s Third New Int’l Dictionary

(2002). Black’s Law Dictionary similarly defines “material” as “[h]aving some logical

connection with the consequential facts . . . essential.” Material, Black’s Law

Dictionary (11th ed. 2019). Nevertheless, both Appellant and the State seek to have us

apply a different, technical meaning to the term “material” as used in Section 37.08.2

      Appellant asks us to apply a Brady-style analysis. Using this standard,

Appellant’s false statements would be material if, in light of all the evidence, there

exists a reasonable probability that the outcome of the family-violence-assault

investigation would have been different had the statements not been made. See Smith

v. Cain, 565 U.S. 73, 75, 132 S. Ct. 627, 630 (2012); Kyles v. Whitley, 514 U.S. 419, 434,

      2
        But neither has explained why or how its favored technical meaning
developed, nor does either party cite any Texas cases applying its technical definition
to Section 37.08’s materiality requirement.

                                            6
115 S. Ct. 1555, 1566 (1995). But Brady does not always apply to questions of

“materiality.” Cf. Watkins, 619 S.W.3d at 279 (declining to apply Brady analysis where

the relevant statutory language does not specifically tie “materiality” to the jury’s

determination of guilt or punishment). Standing alone, “material” could easily be

understood to mean “relevant.” See id.

      Section 37.08 further modifies the word “material” by the phrase “to a criminal

investigation.” Tex. Penal Code Ann. § 37.08; cf. Watkins, 619 S.W.3d at 279–80.

According to Section 37.08’s plain language, whether a statement is “material to a

criminal investigation” could cover any aspect of a criminal investigation, not just the

result. Cf. Watkins, 619 S.W.3d at 278. Nothing in the plain language of Section 37.08

indicates that the investigation’s outcome, or ultimate result, determines whether a

false statement is “material.”

      The State contends the appropriate analysis is from Section 37.04 of the Texas

Penal Code, which appears in Chapter 37 immediately after the sections describing the

offenses of perjury and aggravated perjury and defines a “material” statement as one

that “could have affected the course or outcome of the official proceeding.” Tex.

Penal Code Ann. § 37.04(a). Thus, the State contends that a statement is material

under Section 37.08 if it has some “legitimate tendency to prove or disprove some

fact” of the type that could affect the outcome of a criminal investigation, whether it

did here or not.



                                           7
      We are not convinced the Legislature intended that the Section 37.04

“material” definition apply to the offense described in Section 37.08. The Legislature

titled Chapter 37 of the Texas Penal Code, “Perjury and Other Falsification,”

indicating “perjury” is distinguishable from “other falsification.” See generally Tex.

Penal Code Ann. Ch. 37. Indeed, perjury—a Class A misdemeanor—relates to

statements made under oath. See id. § 37.02. Aggravated perjury—a third-degree

felony—also relates to statements made under oath “during or in connection with an

official proceeding.” Id. § 37.03. False report to a peace officer, on the other hand,

relates to statements made during a criminal investigation, not under oath during an

official proceeding. See id. § 37.08. And false report to a peace officer is a Class B

misdemeanor—a lower-level offense than both perjury and aggravated perjury. See id.

Thus, the statutory framework of Chapter 37 does not support the State’s argument

that the definition of “material” in Section 37.04 is the standard by which we must

measure the evidence on this element in Section 37.08. Therefore, we will not apply

the Section 37.04 definition to our analysis.

      In sum, both Appellant and the State ask us to define “material” in a manner

“different [from] or more restrictive than the jurors themselves were legally entitled to

use.” See Vernon, 841 S.W.2d at 409. The jury could have applied any of the common

dictionary definitions to interpret the meaning of “material” within Section 37.08.

Accordingly, we will not apply a more restrictive definition to “material.”



                                            8
C. Analysis

      When Officer Brandt first spoke to Appellant, she stated Joseph had invited

her into the vehicle and then pulled her and threw her into the vehicle. But the officer

had reason to question the veracity of this statement. When viewing the GoPro video

before questioning her, Officer Brandt and his fellow officers overheard Appellant

give a real-time account of the encounter with Joseph to the 911 operator who

initiated the investigation, and the video images utterly belied her account. For

example, while Joseph was on the 911 call, Appellant stated that he was pulling her

into the vehicle. But the video shows Appellant opening the driver’s side door and

pulling herself into the vehicle. Similarly, in Appellant’s voluntary written statement,

she alleged Joseph “had his elbow shoved into [her] chest,” and he “was preventing

[her] from getting out” of the vehicle. But the video does not show Joseph shoving

his elbow into Appellant’s chest or preventing her from exiting the vehicle.

      Appellant asserts her false statements had no effect on the criminal

investigation because—after viewing the video—Officer Brandt did not believe her

statements were true; thus, the statements did not change the outcome of his

investigation. Although Officer Brandt testified that after viewing the video, he did

not believe Joseph had assaulted or restrained Appellant, his testimony does not

conclusively refute the materiality element. As we have already stated, the jury was not

limited to considering only evidence of the investigation’s outcome in reaching a

materiality determination.

                                           9
      It is well established that the factfinder alone judges the evidence’s weight and

credibility. See Tex. Code Crim. Proc. Ann. art. 38.04. The jury watched the video

from Officer Brandt’s body camera that recorded his encounter with Appellant.

Officer Brandt testified at trial that even after he viewed the GoPro video, he was

required to complete the initial family-violence-assault investigation. To complete that

investigation, Officer Brandt went to speak with Appellant. According to Officer

Brandt, it is normal to speak to both parties involved in a disturbance to obtain each

person’s “side of the story”; obtaining both sides of the story is material to the

investigation. And Officer Brandt testified that Appellant provided a false report in

giving her side of the story. Investigator Brice Hicks, who investigated whether

Appellant should be charged for making a false statement, also testified to the

materiality of Appellant’s false statements to Officer Brandt. Specifically, Investigator

Hicks testified that family-violence assault is a very serious charge, and without the

GoPro video, Joseph likely would have gone to jail based on Appellant’s allegations

against him.

      The jury was free to apply ordinary usage and common meaning to interpret

the materiality of Appellant’s false statements. Specifically, the jury could have

determined that Appellant—the alleged family-violence-assault victim—made

statements that were an essential component of the investigation––getting the full

story of what happened––and that were therefore relevant even though they did not



                                           10
affect the ultimate outcome of the investigation. Viewed in the light most favorable to

the verdict, the evidence is sufficient to support Appellant’s conviction.

                                    III. Conclusion

      We affirm the trial court’s judgment.

                                                       /s/ Wade Birdwell

                                                       Wade Birdwell
                                                       Justice

Publish

Delivered: July 21, 2022




                                           11